Citation Nr: 1044395	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  09-08 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for human immunodeficiency 
virus (HIV).

2.  Entitlement to service connection for a skin condition, 
claimed as cysts, to include as secondary to HIV

3.  Entitlement to service connection for renal cell cancer, 
status-post left nephrectomy, to include as secondary to HIV.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for hepatitis, to include 
as secondary to HIV.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to February 
1977 and from August 1980 to August 1983.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of August 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

A hearing before the undersigned Veterans Law Judge was held at 
the RO in April 2010.  The hearing transcript has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Review of the record suggests that there are outstanding VA 
treatment records, specifically those dating from approximately 
1988 to March 2006.  As these records are potentially relevant to 
the claims for increased ratings and service connection, the 
records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The record also indicates that there may be outstanding private 
treatment records.  In approximately September 2007, the Veteran 
submitted a VA Form 4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs) pertaining to 
private treatment received by the Veteran.  The record indicates 
that the associated records were requested but no response was 
received.  It does not appear that the RO attempted to follow up 
with the treatment facility or notify the Veteran that these 
records were not obtained and associated with the file, however.  
This must be done.  See 38 C.F.R. § 3.159(e) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure all 
notification and development action required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and satisfied.  
Specifically, provide notice of the criteria 
for establishing secondary service 
connection.  

2.  Obtain all outstanding VA treatment 
records, including those dating earlier April 
2006.  

3.  Ask the Veteran to submit another VA Form 
4142 for the records associated with his 
treatment at SWMC, as reported in the 
September 2007 VA Form 4142.  If any record 
is not available, so inform the Veteran.  

4.  Schedule an examination to determine the 
nature and likely etiology of the Veteran's 
HIV.  The claims folder must be made 
available to the examiner for review.  All 
manifestations and secondary conditions of 
the Veteran's HIV should be documented.  The 
examiner is requested to state whether it is 
at least as likely as not that the 
Veteran's HIV onset in service or is causally 
related to service.  The examiner is 
requested to provide a rationale for his 
opinion.  If the examiner must resort to 
speculation to answer any question, he or she 
should so indicate and explain why it would 
be speculative to respond.  The claims file 
should be made available to the examiner for 
review.  

5.  Thereafter, readjudicate the appellant's 
claims.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


